Citation Nr: 0703242	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-33 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veteran Affairs (VA) disability compensation 
benefits in the amount of $742.77.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to July 
1992.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision of the Anchorage, Alaska, 
Regional Office (RO) Committee on Waivers and Compromises 
regarding the veteran's request for waiver of recovery of an 
overpayment of disability compensation benefits in the amount 
of $1,485.27.  The RO waived recovery of a portion of the 
overpayment in the amount of $742.50 and denied waiver of 
recovery of the remaining portion of the overpayment in the 
amount of $742.77.  The veteran perfected a timely appeal of 
this determination to the Board.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in May 2006.


FINDINGS OF FACT

1.  In June 1996, the VA was notified that the veteran was 
incarcerated for a felony conviction; in September 1996 the 
veteran was advised that his VA disability benefits were 
reduced to the 10 percent rate effective from April 29, 1996.

2.  In March 2002, the VA advised the veteran that his 
disability compensation benefits had not been properly 
adjusted to remain at the 10 percent rate beginning in 
December 1997; an overpayment of disability compensation 
benefits in the amount of $1,485.77 was created.

3.  In a March 2003, Decision on Waiver, waiver of recovery 
of $742.50 of the overpayment in question was granted; waiver 
of recovery of the remaining amount of $742.77 was denied.

4.  The veteran was not at fault in the creation of the 
overpayment of disability benefits; the VA was at fault for 
the creation of the overpayment of disability benefits.

5.  Reliance on VA compensation benefits would not result in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

6.  Recovery of the overpayment would defeat the purpose for 
which compensation benefits were awarded.

7.  Recovery of the overpayment of compensation benefits 
would deprive the veteran's family of the ability to provide 
for life's basic necessities.

8.  The failure to repay the debt would not result in unfair 
gain to the veteran. 


CONCLUSION OF LAW

Recovery of the overpayment of VA disability benefits in the 
amount of $742.77 is against equity and good conscience.  
38 U.S.C.A. § 5302(a)(c) (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the notice and duty-to-assist provisions of the VCAA do 
not apply to claims for waiver of recovery of overpayments.  
Barger v. Principi, 16 Vet. App. 132 (2002).  

The veteran seeks waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $742.77.

In June 1996, the VA was notified that the veteran was 
incarcerated.  It was indicated that he was arrested in 
October 1995 and was convicted of a felony offense in 
February 1996.  At that time, he was in receipt of VA 
disability compensation benefits for a number of 
disabilities, with a combined evaluation of 50 percent.  

By letter dated in July 1996, the RO notified the veteran 
that, based on the notification of incarceration beginning in 
February 1996, for a felony conviction, 38 U.S.C. § 5313 
required that his benefits be reduced to 10 percent effective 
from the 61st day of confinement.  It was proposed that the 
reduction would be effective from April 29, 1996.  He was 
further notified if he had dependents, they might be entitled 
to apportionment of the amount of compensation that would be 
withheld.  

By letter dated in September 1996, the RO notified the 
veteran that his compensation benefits were reduced, 
effective April 29, 1996, the 61st day of following 
incarceration for a felony conviction.  

In a October 1996 letter, the RO advised the veteran that his 
disability compensation had been amended effective from April 
29, 1996.  

In a December 1996 decision, the RO granted an apportionment 
of the veteran's disability compensation benefits on behalf 
of the veteran's spouse and children, effective in April 
1996.

A March 2002 Report of Contact shows that the Department of 
Corrections reported that the veteran was released from 
incarceration on February [redacted], 2001, but was re-arrested for a 
parole violation on June [redacted], 2001 and remained incarcerated.  
It was noted that the apportionment of benefits for his 
spouse and children had continued.   

By letter dated in March 2002, the RO advised the veteran 
that while conducting a routine review of his claim, it was 
determined that while he was incarcerated, he was being 
overpaid.  It was noted that the RO had been informed of his 
release in February 2001 and reincarceration in June 2001.  
He was again advised of the provisions of 38 C.F.R. § 3.665 
regarding payment of compensation during incarceration.  It 
was indicated that his compensation was correctly reduced on 
April 29, 1996, the 61st day following conviction for a 
felony.  It was indicated that his compensation was correctly 
adjusted on December 1, 1996 when there was a legislative 
increase which increased his 10 percent disability to $94.00 
monthly.  It was stated that beginning with the December 1, 
1997 legislative increase, his compensation was not correctly 
adjusted to insure his compensation remained at the 10 
percent rate while he remained incarcerated.  The RO 
indicated that the result was that he was overpaid 
compensation benefits.  The RO advised the veteran of the 
proposal to reduce his benefits effective from December 1, 
1997 through February 3, 2001.  It was indicated that for the 
period from February [redacted], 2001 to August 20, 2001, no change 
was proposed because he was not incarcerated during that 
period.  It was noted that the apportionment to his spouse 
and child had not been stopped during that period because 
there was no evidence that he was not incarcerated.  It was 
indicated that due re-incarceration June 2001, it was 
proposed to reduce his compensation to 10 percent effective 
on August 21, 2001, the 61st day of incarceration.  It was 
indicated that the adjustment would result in an overpayment 
of compensation benefits.  

In March 2002, the veteran submitted a statement indicating 
that he disputed that he was overpaid compensation benefits.  
He indicated that he had spoken with the VA in 1996 regarding 
his incarceration and that he was advised that VA would make 
all adjustments regarding his benefits.  He noted that he 
received 10 percent of his compensation benefits even when 
released in February 2001 and that amount was still in 
effect.  

By letter dated in May 2002, the veteran was advised that 
based on the proposed action, his compensation benefits were 
reduced to 10 percent effective August 21, 2001, the 61st day 
of incarceration.  It was further indicated that his benefits 
were also adjusted from December 1, 1997 to correctly reflect 
the 10 percent rate he should have been receiving while he 
was incarcerated.  

The record includes a VA and Social Security Administration 
(SSA) Prisoner Computer Match dated in September 2002 which 
shows that the veteran was confined on June [redacted], 2001 and 
apparently remained confined as no date of actual release was 
noted.  In August 2003, the veteran notified the RO that he 
was released from incarceration that month.

In a March 2003 Decision on Waiver, it was indicated that the 
amount of the overpayment of compensation was $1,485.77 which 
resulted from the May 2002 award which reduced his 
compensation benefits to 10 percent effective on August 21, 
2001.  A waiver of recovery of $742.50 was granted on the 
basis that it would be against equity and good conscience to 
waive the entire debt.  The waiver of recovery of the 
remaining amount of $742.77 was denied.

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 
3.665 (2006).

The provisions of 38 U.S.C.A. § 5302(c) (West 2002) prohibit 
the waiver of a debt where there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2006) precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

By decision dated in March 2003, the RO determined that 
waiver of recovery of the debt was not precluded as a result 
of fraud, misrepresentation of bad faith.  As a result, the 
Board's decision on appeal will be limited to the 
determination of whether or not waiver of recovery of an 
overpayment of compensation benefits is warranted on the 
basis of equity and good conscience.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2006).

"Equity and good conscience," will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:

(1) Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2) Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6) Changing position to one's detriment.  
Reliance on Department of Veterans 
Affairs benefits results in 


relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965 (2006).

The Board has carefully reviewed the record and considered 
the contentions and testimony of the veteran.  The record 
does not show that the veteran's actions contributed to the 
creation of the debt.  The record shows that his award was 
reduced to 10 percent effective in April 1996 because of his 
incarceration.  As indicated in the March 2002 letter, the RO 
did not correctly adjust the veteran's award beginning in 
December 1997 and as a result he was overpaid benefits.  The 
veteran has indicated that he understood that he was being 
paid at that 10 percent rate during the period of the 
overpayment.  The record contains no documentation showing 
that the VA advised the veteran regarding the payment of his 
compensation benefits following his incarceration in 1996, 
until it was discovered that he was improperly paid in March 
2002.  The Board finds the veteran's statements credible and 
concludes that he was without fault in the creation of the 
debt.  In this regard, it is noted that the RO provided 
conflicting information to the veteran as to the creation of 
the overpayment.  The March 2003 letter from the RO indicated 
that the overpayment was created because of the failure to 
properly adjust benefits as of December 1997.  In the March 
2003 Decision on Waiver, it was indicated, without 
explanation, that the entire overpayment was the result of 
the reduction in compensation benefits in August 2001.  What 
is clear, however, is that the VA improperly calculated and 
paid the veteran benefits during the periods of incarceration 
through no fault or misinformation from the veteran.  In this 
case, the fault must be attributed to the VA with respect to 
the creation of the debt.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case the veteran was not entitled to 
additional disability compensation in excess of that paid at 
the 10 percent rate during the periods of his incarceration 
and recovery of the debt would not defeat the intended 
purpose of the benefits.

The Board finds that failure to make restitution would not 
result in unfair gain to the veteran.  Although he received 
monetary benefits in excess of that to which he was entitled, 
this was caused by the VA making erroneous payments of VA 
disability benefits.  The evidence does not show that the 
veteran was reasonably aware of incorrect payments and could 
not have taken action to rectify the overpayment.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran or 
his family.  In June 2002, the veteran submitted a financial 
status report indicating that he had income of $158 per month 
and that his spouse and children had income of 2,028 per 
month, all from VA benefits.  He reported monthly expenses, 
that are apparently attributable to his spouse and children, 
as he was incarcerated at that time.  He reported monthly 
expenses totaling $2,108.  He also reported a total debt of 
$2,303 for installment contracts and other debts with a 
monthly payment of $130.  In a March 2003 Financial Status 
Report, the veteran reported income of $108 for himself and 
$1,812 for his spouse and children.  He reported total 
monthly expenses of $2,017.  It was indicated that monthly 
expenses exceeded monthly income by $205.

With respect to undue hardship, the Board finds that 
collection of the remaining overpayment would deprive the 
veteran's family of basic necessities.  During the period of 
incarceration the prison provided the veteran's basic 
necessities.  The record indicates that he was released in 
2003.  His spouse and children, however, rely on VA benefits 
and the evidence shows that during this period their expenses 
exceeded their income.  In waiving recovery of a portion the 
debt, the RO conceded that the veteran's family had financial 
difficulties.  In reviewing the record, the Board finds that 
the ability of the veteran's family to provide for life's 
basic necessities would be endangered and repayment of the 
remaining overpayment would result in undue financial 
hardship. 

In sum, the elements of the equity and good conscience 
standard favor recovery of the overpayment by VA.  There was 
no fault on the part of the veteran in the creation of the 
debt, with fault on the part of the VA with respect to the 
overpayment.  There is evidence of undue hardship for the 
veteran's family.  In view of these factors, and with 
consideration of the other elements comprising the standard 
of equity and good conscience, the Board concludes that 
waiver of recovery of the overpayment of disability benefits 
in the amount of $742.77 is warranted.


ORDER

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $742.77 is allowed.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


